DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,958,347. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of U.S. Patent No. 10,958,347 teaches the same limitations as highlighted below

Claim 1 of the present application
Claim 1 of U.S. Patent No. 10,958,347
An Optical Network Unit (ONU) comprising 

a first input receiving a downstream optical signal from a head end and 

a plurality of high isolation ports each 




receiving a respective upstream RF coaxial signal from, and transmitting a respective downstream RF coaxial signal to, a respective one of a plurality of subscribers, 

each high isolation port capable of attenuating RF reflections.
An Optical Network Unit (ONU) comprising: 

a first input receiving a downstream optical signal from a head end; 

a plurality of high isolation ports where high isolation is provided to each port by at least one isolation amplifier, each high isolation port: 

receiving a respective upstream radio frequency (RF) coaxial signal from, and transmitting a respective downstream RF coaxial signal to, a respective one of a plurality of subscribers, where; 

the respective RF upstream signals received by the plurality of high isolation ports are output to, and combined at, an upstream combiner, and transmitted in an upstream direction towards the headend, and 

wherein a second high isolation port is operable for attenuating a downstream reflection of an RF upstream signal output from a first high isolation port, said RF upstream signal reflected at the upstream combiner or elsewhere in a signal path of the combined upstream signal, wherein the second high isolation port attenuates the reflected RF upstream signal more than the second high isolation port attenuates the upstream signals transmitted by the second high isolation port in the upstream direction and more than the second high isolation port attenuates the downstream signals transmitted by the second high isolation port in the downstream direction.


As shown above, the italicized portion of claim 1 of the present application is anticipated by the italicized portion of claim 1 of U.S. Patent No. 10,958,347.

Regarding claim 2, claim 2 of U.S. Patent No. 10,958,347 teaches the same limitations as highlighted below

Claim 2 of the present application
Claim 2 of U.S. Patent No. 10,958,347
The ONU of claim 1 having an RF splitter and an active amplifier interposed between the RF splitter and each high isolation port, the active amplifier amplifying signals in the downstream direction.
The ONU of claim 1 having an RF splitter different than the RF combiner and an isolation amplifier interposed between the RF splitter and each high isolation port, the isolation amplifier amplifying signals in the downstream direction.


The italicized portions show the differences between claim 2 of the present application and claim 2 of U.S. Patent No. 10,958,347 (i.e. an active amplifier vs an isolation amplifier). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple subsituttion to replace the active amplifier of claim 2 of the present application with an isolation amplifier as recited in claim 2 of U.S. Patent No. 10,958,347 to yield the predictable results of successfully amplifying signals.

Claim 3 of the present application is identical to claim 3 of U.S. Patent No. 10,958,347.

Regarding claim 4, claim 4 of U.S. Patent No. 10,958,347 teaches the same limitations as highlighted below

Claim 4 of the present application
Claim 4 of U.S. Patent No. 10,958,347
The ONU of claim 1 including a combiner and a switched filter between the combiner and the splitter.
The ONU of claim 1 including at least one switched filter with an input connected to at least one of a directional coupler or an upstream amplifier output, with the switched filter output connected to the upstream combiner, and the ONU including a splitter connected to at least one of the directional coupler or a downstream amplifier input, where the upstream amplifier amplifies an upstream RF signal received by the ONU and the downstream amplifier outputs a downstream signal to the ONU.


As shown above, the italicized portion of claim 4 of the present application is anticipated by the italicized portion of claim 4 of U.S. Patent No. 10,958,347.
 
Regarding claim 5, claim 5 of U.S. Patent No. 10,958,347 teaches the same limitations as highlighted below

Claim 5 of the present application
Claim 4 of U.S. Patent No. 10,958,347
The ONU of claim 4 where the switched filters reject reflections at low frequencies.
The ONU of claim 4 where at least one of the at least one switched filters rejects RF reflections below at least one of 250 MHz, 108 MHz, and/or 55 MHz.



As shown above, the italicized portion of claim 5 of the present application is anticipated by the italicized portion of claim 5 of U.S. Patent No. 10,958,347.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5-8, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 5, 7, 8, and 13-15, each of the claims recite "reflections" and some form of negating them in a system. However, there is no indication in the claim language what exactly the reflections are and where they come from. Virtually any element that receives signals can reflect them and stray signals in a system can also be reflected and coupled into signal lines. It is unclear what in particular is being reflected to create the reflections, what they are being reflected from, and in which direction the reflections are meant to be negated. In addition, not every instance of "reflection" is modified by the type of signal it is (e.g. RF) leading to ambiguity on if the reflections are supposed to be RF or optical in nature. 

Regarding claim 4, the claim recites the limitation "the splitter".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, because it is unclear what “the splitter” is referring to, the location of the combiner and the switched filter in the ONU is ambiguous based on the current claim language. When looking to Figure 47, which appears to be the only figure which reads on claim 1, it is clear that there is a combiner 318 and a switched filter 326 between combiner 318 and coupler 316, which is referred to in claim 3 as a "directional coupler". 

Regarding claim 5, the claim recites “the switched filters”. However, claim 4 on which claim 5 depends only recites "a switched filter" and the rest of the claim 4 does not imply there are multiple switched filters, leading to an antecedent basis issue. A way to alleviate this would be to change “the splitter" of claim 4 to "each directional coupler".  In addition, the claim recites “low frequencies” but does not give any reference for what would be considered a "low frequency" leaving it open-ended.

For the purposes of prior art rejections, claim 4 will be taken to depend on claim 3 and “the splitter" of claim 4 will be taken to be each “directional coupler" of claim 3.

Regarding claims 6 and 13, both recite that an ONU either isolates or attenuates reflections. However, that function is ascribed to specific elements in the ONU and not the ONU itself in the Specification and subsequent claims (e.g. via high isolation ports, amplifiers). Therefore, the structure necessary for performing the claimed function is not present in the claims rendering the claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al, U.S. Publication No. 2017/0099100 in view of Thompson et al, U.S. Publication No. 2014/0029655.

Regarding claim 1, Bush teaches an Optical Network Unit (ONU) (see Bush Figure 10 and paragraph [0115]) comprising a first input receiving a downstream optical signal (see Figure 10, fiber in connector) from a head end (see paragraph [0095]) and a plurality of high isolation ports (see Figure 10, ports 834 and Figure 9, attenuator switches 847 which are also present but not labeled in Figure 10. Paragraph [0113] goes into the isolation mechanism) each receiving a respective upstream RF coaxial signal from, and transmitting a respective downstream RF coaxial signal to (see paragraphs [0035] and [0109]), a respective one of a plurality of subscribers (see paragraph [0115]), each high isolation port capable of attenuating RF noise (see paragraphs [0007] and [0113]).

Bush does not expressively teach 

each high isolation port capable of attenuating RF reflections.

However, Thompson in a similar invention in the same field of endeavor teaches an ONU (see Thompson Figure 1, node 106 and RF cascade 103) comprising a first input receiving a downstream optical signal from a head end (see Figure 1, signal from headend 104 to node 1 and paragraph [0031]) and a plurality of ports (see Figure 1, inputs into RF cascade 103 from end devices 102) each receiving a respective upstream RF coaxial signal from, and transmitting a respective downstream RF coaxial signal to (see Figure 1, signals to and from RF cascade 103, implying they are RF signals, and paragraph [0029]), a respective one of a plurality of subscribers (see Figure 1, end devices 102 and paragraph [0030]) wherein RF noise is received from the plurality of subscribers (see paragraph [0022]) as taught in Bush wherein

the RF noise comprises RF reflections (see paragraph [0022]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of RF noise including RF reflections from well-known cable modems at subscribers as taught in Thompson with the system attenuating RF noise as taught in Bush, the motivation being to attenuate various sources of noise in the system thereby increasing signal quality.

Bush in view of Thompson teaches each high isolation port (see Bush Figure 10, ports 834 and Figure 9, attenuator switches 847 which are also present but not labeled in Figure 10. Paragraph [0113] goes into the isolation mechanism) capable of attenuating RF reflections (see Thompson paragraph [0022] which indicates reflection happen off cable modems, which are well-known to be as subscriber premises, and therefore would also be attenuated as RF noise per Bush paragraphs [0007] and [0113]).

Regarding claim 6, Bush teaches a system comprising: 

a head end (see Bush paragraph [0095]); 

an Optical Network Unit (ONU) (see Figure 10 and paragraph [0115]) comprising a first input receiving a downstream optical signal from the head end (see Figure 10, fiber in connector) and a plurality of ports (see Figure 10, ports 834) each receiving a respective upstream RF coaxial signal from, and transmitting a respective downstream RF coaxial signal to (see paragraphs [0035] and [0109]), a respective one of a plurality of subscribers (see paragraph [0115]); and 

wherein the ONU attenuates noise RF noise (see paragraphs [0007]and [0113]).

Bush does not expressively teach 

a plurality of cable modems each connected to a respective one of the plurality of ports, where the ONU attenuates reflections of the downstream signal from at least one of the plurality of cable modems.

However, Thompson in a similar invention in the same field of endeavor teaches system comprising: a head end (see Thompson Figure 1, headend 104); an Optical Network Unit (ONU) (see Figure 1, node 106 and RF cascade 103) comprising a first input receiving a downstream optical signal from the head end (see Figure 1, signal from headend 104 to node 1 and paragraph [0031]) and a plurality of ports (see Figure 1, inputs into RF cascade 103 from end devices 102) each receiving a respective upstream RF coaxial signal from, and transmitting a respective downstream RF coaxial signal to (see Figure 1, signals to and from RF cascade 103, implying they are RF signals, and paragraph [0029]), a respective one of a plurality of subscribers (see Figure 1, end devices 102 and paragraph [0030]); and wherein RF noise is received from the plurality of subscribers (see paragraph [0022]) as taught in Bush comprising

a plurality of cable modems each connected to a respective one of the plurality of ports (see paragraph [0030]), where the RF noise received by the ONU comprises RF reflections (see paragraph [0022]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of RF noise including RF reflections from well-known cable modems at subscribers as taught in Thompson with the system attenuating RF noise as taught in Bush, the motivation being to attenuate various sources of noise in the system thereby increasing signal quality.

Bush in view of Thompson teaches 

the ONU attenuates reflections of the downstream signal from at least one of the plurality of cable modems (see Bush Figure 10, ports 834 and Figure 9, attenuator switches 847 which are also present but not labeled in Figure 10. Paragraph [0113] goes into the isolation mechanism of the ports. This as combined with Thompson paragraph [0022], which indicates reflection happen off well-known cable modems at subscriber premises, would then also be attenuated as RF noise per Bush paragraphs [0007] and [0113]).

Regarding claim 12, Bush in view of Thompson teaches all the limitations of claim 6, and further teaches where the ONU attenuates reflections using at least one of: (i) an active amplifier; and (2) a switched filter (see Bush Figure 10, diplex filters 820 which reject certain frequency signals at the "high" and “low” ports and would therefore reject reflections).

Regarding claim 13, Bush teaches a method comprising: 

propagating a downstream signal from a head end (see Bush paragraph [0095]) to each of a plurality of subscribers (see paragraph [0115]) through an optical network unit (ONU) (see Figure 10 and paragraph [0115]) connected to the head end by an optical cable (see Figure 10, fiber in connector) and each of the plurality of subscribers by an RF coaxial cable; propagating respective upstream signals from each of the plurality of subscribers through the ONU to the head end (see paragraphs [0035] and [0109]); and 

isolating RF noise received from subscribers in the ONU (see paragraphs [0007] and [0113]).

Bush does not expressively teach 

isolating RF reflections in the ONU.

However, Thompson in a similar invention in the same field of endeavor teaches a method involving a head end (see Thompson Figure 1, headend 104); an Optical Network Unit (ONU) (see Figure 1, node 106 and RF cascade 103) comprising a first input receiving a downstream optical signal from the head end (see Figure 1, signal from headend 104 to node 1 and paragraph [0031]) and a plurality of ports (see Figure 1, inputs into RF cascade 103 from end devices 102) each receiving a respective upstream RF coaxial signal from, and transmitting a respective downstream RF coaxial signal to (see Figure 1, signals to and from RF cascade 103, implying they are RF signals, and paragraph [0029]), a respective one of a plurality of subscribers (see Figure 1, end devices 102 and paragraph [0030]); and wherein RF noise is received from the plurality of subscribers (see paragraph [0022]) as taught in Bush wherein 

the RF noise received by the ONU comprises RF reflections (see paragraph [0022]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of RF noise including RF reflections from well-known cable modems at subscribers as taught in Thompson with the system attenuating RF noise as taught in Bush, the motivation being to attenuate various sources of noise in the system thereby increasing signal quality.

Bush in view of Thompson teaches 

isolating RF reflections in the ONU (see Bush Figure 10, ports 834 and Figure 9, attenuator switches 847 which are also present but not labeled in Figure 10. Paragraph [0113] goes into the isolation mechanism of the ports. This as combined with Thompson paragraph [0022], which indicates reflection happen off well-known cable modems at subscriber premises, would then also be attenuated as RF noise per Bush paragraphs [0007] and [0113]).

Regarding claim 17, Bush in view of Thompson teaches all the limitations of claim 13, and further teaches filtering the respective upstream signals from the plurality of subscribers (see Bush Figure 10, diplexers 820) and subsequently combining the filtered upstream signals (see Bush Figure 10, 4-way combiner).

Claim 2-5, 9, 10, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al, U.S. Publication No. 2017/0099100 in view of Thompson et al, U.S. Publication No. 2014/0029655 and Lee et al, U.S. Publication No. 2008/0138071.

Regarding claim 2, Bush in view of Thompson teaches all the limitations of claim 1, and further teaches an RF splitter delivering signals in the downstream direction to each high isolation port (see Bush Figure 10, 4-way splitter and paragraph [0109]).

Bush in view of Thompson does not expressively teach 

an active amplifier interposed between the RF splitter and each high isolation port, the active amplifier amplifying signals in the downstream direction.

However, Lee in a similar invention in the same field of endeavor teaches an ONU (see Lee Figure 1, ONU 122) receiving a downstream optical signal from a head end (see Figure 1, SO 110) with an RF splitter (see paragraph [0011] which indicates that the signal is split in the ONU) and ports (see Figure 2, which is an embodiment of ONU 122 of Figure 1, coaxial port. In view of paragraph [0011], multiple ports would be present if the signal is split) sending downstream RF coaxial signals to and receiving RF coaxial signals from a respective subscriber (see paragraph [0008]) as taught in Bush in view of Thompson further comprising 

an active amplifier interposed between the RF splitter and each port, the active amplifier amplifying signals in the downstream direction (see Figure 2, post-amplifier 235 and paragraph [0011]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of an active amplifier before the ports as taught in Lee with the system taught in Bush in view of Thompson, the motivation being to ensure the RF signal levels are high enough for subscribers after the RF splitter (see Lee paragraph [0011]).

Regarding claim 3, Bush in view of Thompson and Lee teaches all the limitations of claim 2, and further teaches including a directional coupler (see Bush Figure 10, optical switches 872) between each active amplifier and its associated high isolation port (see Lee Figure 2, post-amplifier 235 to coaxial port as combined with Bush Figure 10, ports 834).

Regarding claim 4, Bush in view of Thompson and Lee teaches all the limitations of claim 3, and further teaches a combiner (see Bush Figure 10, 4-way combiner) and a switched filter between the combiner and the splitter (see Bush Figure 10, diplex filters 820 and explanation given above).

Regarding claim 5, Bush in view of Thompson and Lee teaches all the limitations of claim 3, and further teaches where the switched filters reject reflections at low frequencies (diplex filters 820 of Bush Figure 10 rejects low frequency signals at the "high" port and would therefore reject low frequency reflections).

Regarding claim 9, Bush in view of Thompson teaches all the limitations of claim 6, and further teaches at least one cable modem (see Thompson paragraph [0017]). 

Bush in view of Thompson does not expressively teach where at least one cable modem discards a range of frequencies in the downstream signal and using that range to transmit an upstream signal.

However, Lee in a similar invention in the same field of endeavor teaches an ONU (see Lee Figure 1, ONU 122) receiving a downstream optical signal from a head end (see Figure 1, SO 110) with an RF splitter (see paragraph [0011] which indicates that the signal is split in the ONU) and ports (see Figure 2, which is an embodiment of ONU 122 of Figure 1, coaxial port. In view of paragraph [0011], multiple ports would be present if the signal is split) sending downstream RF coaxial signals to and receiving RF coaxial signals from a respective subscriber (see paragraph [0008]) via a cable modem (see Figure 3 and paragraph [0014]) as taught in Bush in view of Thompson further comprising

where at least one cable modem discards a range of frequencies in the downstream signal and uses that range to transmit an upstream signal (see Figure 3, diplexer. The "high" port only rejects low signals which are then transmitted from QAM modulator 340 to the "low" port).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the cable modem of Bush in view of Thompson with that of Lee to yield the predictable results of minimizing upstream and downstream interference in the system.

Regarding claim 10, Bush in view of Thompson and Lee teaches all the limitations of claim 9, but does not expressively teach where the range of frequencies is between 100-200 MHz.

However, Bush does teach that the upstream signals are in a range between 5-200 MHz. Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to set the upstream signal frequencies to those claimed (see MPEP 2144.05 Section I).

Regarding claim 15, Bush in view of Thompson and Lee teaches all the limitations of claim 13, and further teaches a splitter (see Bush Figure 10, 4-way splitter).

Bush in view of Thompson does not expressively teach where the reflections are isolated by an active amplifier in the ONU positioned between an RF input to a subscriber and a splitter.

However, Lee in a similar invention in the same field of endeavor teaches an ONU (see Lee Figure 1, ONU 122) receiving a downstream optical signal from a head end (see Figure 1, SO 110) with a splitter (see paragraph [0011] which indicates that the signal is split in the ONU) and an RF input to a subscriber (see Figure 2, which is an embodiment of ONU 122 of Figure 1, coaxial port and paragraph [0008]) as taught in Bush in view of Thompson further comprising 

an active amplifier in the ONU positioned between an RF input to a subscriber and a splitter (see Figure 2, post-amplifier 235 and paragraph [0011]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of an active amplifier before the ports as taught in Lee with the system taught in Bush in view of Thompson, the motivation being to ensure the RF signal levels are high enough for subscribers after the RF splitter (see Lee paragraph [0011]).

Bush in view of Thompson and Lee teaches where the reflections are isolated by an active amplifier in the ONU positioned between an RF input to a subscriber and a splitter (amplifiers such as the post-amplifier 235 of Lee Figure 2 are well-known to easily pass forward signals and block backward signals in order to mitigate interference).

Regarding claim 16, Bush in view of Thompson and Lee teaches all the limitations of claim 15, and further teaches directing upstream signals to a second amplifier (see Lee Figure 2, amplifier 250) using a directional splitter (see Bush Figure 10, switch 872).

Regarding claim 18, Bush in view of Thompson teaches all the limitations of claim 13, but does not expressively teach discarding a range of frequencies in the downstream signal and using that range to transmit an upstream signal.

However, Lee in a similar invention in the same field of endeavor teaches a method involving an ONU (see Lee Figure 1, ONU 122) receiving a downstream optical signal from a head end (see Figure 1, SO 110) with an RF splitter (see paragraph [0011] which indicates that the signal is split in the ONU) and ports (see Figure 2, which is an embodiment of ONU 122 of Figure 1, coaxial port. In view of paragraph [0011], multiple ports would be present if the signal is split) sending downstream RF coaxial signals to and receiving RF coaxial signals from a respective subscriber (see paragraph [0008]) via a cable modem (see Figure 3 and paragraph [0014]) as taught in Bush in view of Thompson further comprising

discarding a range of frequencies in the downstream signal and using that range to transmit an upstream signal (see Figure 3, diplexer. The "high" port only rejects low signals which are then transmitted from QAM modulator 340 to the "low" port).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the cable modem of Bush in view of Thompson with that of Lee to yield the predictable results of minimizing upstream and downstream interference in the system.

Regarding claim 19, Bush in view of Thompson and Lee teaches all the limitations of claim 9, but does not expressively teach where the range of frequencies is between 100-200 MHz.

However, Bush does teach that the upstream signals are in a range between 5-200 MHz. Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to set the upstream signal frequencies to those claimed (see MPEP 2144.05 Section I).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al, U.S. Publication No. 2017/0099100 in view of Thompson et al, U.S. Publication No. 2014/0029655 and Thi et al, U.S. Publication No. 2002/0061012.

Regarding claim 7, Bush in view of Thompson teaches all the limitations of claim 6, and further teaches at least one cable modem (see Thompson paragraph [0017]). 

Bush in view of Thompson does not expressively teach where at least one cable modem echo cancels reflections.

However, Thi teaches a cable modem such as the one taught in Bush in view of Thompson where at least one cable modem echo cancels reflections (see Thi claim 1). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the cable modem of Bush in view of Thompson with that of Thi to yield the predictable results of allowing voice data to be sent in the system with minimal interference. 

Regarding claim 14, Bush in view of Thompson teaches all the limitations of claim 13, and further teaches a one cable modem of at least one of the plurality of subscribers (see Thompson paragraph [0017]).

Bush in view of Thompson does not expressively teach the step of canceling reflections at a selective one or more of the head end and a cable modem of at least one of the plurality of subscribers.

However, Thi teaches a cable modem of a subscriber such as the one taught in Bush in view of Thompson where the cable modem cancels reflections (see Thi claim 1). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the cable modem of Bush in view of Thompson with that of Thi to yield the predictable results of allowing voice data to be sent in the system with minimal interference. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al, U.S. Publication No. 2017/0099100 in view of Thompson et al, U.S. Publication No. 2014/0029655 and Finkelstein, U.S. Publication No. 2012/0288067.

Regarding claim 8, Bush in view of Thompson teaches all the limitations of claim 6, and but does not expressively teach wherein the head end echo cancels reflections.

However, Finkelstein teaches a head end such as the one taught in Bush in view of Thompson (see Finkelstein Figure 1, service provider system 105) wherein the head end echo cancels reflections (see paragraph [0021]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the head end of Bush in view of Thompson with that of Finkelstein to yield the predictable results of allowing the system to have minimal interference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637